
	
		II
		111th CONGRESS
		1st Session
		S. 1120
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to conform the definitions of qualifying expenses for purposes of education tax
		  benefits.
	
	
		1.Hope and lifetime learning credit
			(a)In generalSection 25A of the Internal Revenue Code of
			 1986 is amended—
				(1)by striking qualified tuition and
			 related expenses each place it appears in subsections (b), (c), (e),
			 (g), and (i) and inserting higher education expenses, and
				(2)by striking paragraph (1) of subsection (f)
			 and inserting the following:
					
						(1)Higher education expensesThe term higher education
				expenses means any expense of a type which is taken into account in
				determining the cost of attendance (as defined in section 472 of the Higher
				Education Act of 1965, as in effect on the date of the enactment of the
				Taxpayer Relief Act of 1997) of—
							(A)the taxpayer,
							(B)the taxpayer’s spouse, or
							(C)any dependent of the taxpayer with respect
				to whom the taxpayer is allowed a deduction under section 151,
							at an eligible educational
				institution for courses of instruction of such individual at such
				institution..
				(b)Conforming amendments
				(1)Section 6050S of the Internal Revenue Code
			 of 1986 is amended by striking qualified tuition and related
			 expenses each place it appears in subsections (a)(2), (b)(2)(B)(i), and
			 (e) and inserting higher education expenses.
				(2)Section 6213(g)(2)(J) of such Code is
			 amended by striking tuition and related expenses and inserting
			 expenses.
				(3)Section 6724 of such Code is amended by
			 striking qualified tuition and related expenses each place it
			 appears in subsections (d)(1)(B)(xii) and (d)(2)(BB) and inserting
			 higher education expenses.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid after December 31, 2008.
			2.Distributions from individual retirement
			 plans for higher education expenses
			(a)In generalSubparagraph (A) of section 72(t)(7) of the
			 Internal Revenue Code of 1986 is amended by striking means qualified
			 higher education expenses and all that follows and inserting
			 means higher education expenses (as defined in section 25A(f)(1)) for
			 education furnished to—
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to distributions after December 31, 2008.
			3.Qualified scholarships
			(a)In generalSubsection (b) of section 117 of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking qualified tuition and
			 related expenses in paragraph (1) and inserting higher education
			 expenses, and
				(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)Higher education expensesFor purposes of paragraph (1), the term
				higher education expenses means any expense of a type which is
				taken into account in determining the cost of attendance (as defined in section
				472 of the Higher Education Act of 1965, as in effect on the date of the
				enactment of the Taxpayer Relief Act of 1997) of a student at an eligible
				educational institution (as defined in section
				25A(f)(2)).
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts received after December 31, 2008.
			4.Income from US savings bonds
			(a)In generalSection 135(c)(2) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking subparagraphs (A) and (B) and
			 inserting the following:
					
						(A)Qualified higher education
				expensesThe term
				qualified higher education expenses means higher education
				expenses within the meaning of section
				25A(f).
						,
				and
				(2)by redesignating subparagraph (C) as
			 subparagraph (B).
				(b)Conforming amendments
				(1)Subsection (c) of section 135 of the
			 Internal Revenue Code of 1986 is amended by striking paragraph (3) and
			 redesignating paragraph (4) as paragraph (3).
				(2)Section 135 of the Internal Revenue Code of
			 1986 is amended by striking tuition and fees in the heading and
			 inserting expenses.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid after December 31, 2008.
			5.Deduction for qualified tuition and related
			 expenses
			(a)In generalSubsection (a) of section 222 of the
			 Internal Revenue Code of 1986 is amended by striking qualified tuition
			 and related expenses and inserting higher education
			 expenses.
			(b)DefinitionParagraph (1) of section 222(d) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(1)Higher education expensesThe term higher education
				expenses has the meaning given such term by section 25A(f). Such
				expenses shall be reduced in the same manner as under section
				25A(g)(2).
					.
			(c)Conforming amendments
				(1)Subsections (c)(2)(B), (d)(2), (d)(3)(A),
			 and (d)(3)(B) of section 222 of the Internal Revenue Code of 1986 are each
			 amended by striking qualified tuition and related expenses and
			 inserting higher education expenses.
				(2)Section 222 of such Code is amended by
			 striking Qualified tuition
			 and related expenses in the heading and inserting
			 Higher education
			 expenses.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			6.Qualified tuition programs
			(a)In generalParagraph (3) of section 529(e) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(3)Qualified higher education
				expensesThe term
				qualified higher education expenses means any expense of a type
				which is taken into account in determining the cost of attendance (as defined
				in section 472 of the Higher Education Act of 1965, as in effect on the date of
				the enactment of the Taxpayer Relief Act of 1997) of a beneficiary at an
				eligible educational
				institution.
					.
			(b)Conforming amendmentSection 1400O of the Internal Revenue Code
			 of 1986 is amended by striking paragraph (1) and redesignating paragraphs (2)
			 and (3) as paragraphs (1) and (2), respectively.
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
